COURT OF APPEALS












COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL PASO, TEXAS
 
JEFFERY EUGENE EPHRAIM,                          )
                                                                              )                
No.  08-06-00078-CR
Appellant,                          )
                                                                              )                      Appeal from the
v.                                                                           )
                                                                              )                 
143rd District Court
THE STATE OF TEXAS,                                     )
                                                                              )             
of Reeves County, Texas
Appellee.                           )
                                                                              )              
(TC# 05-07-07009-CRR)
                                                                              )
 
 
O
P I N I O N
 




Pursuant to a plea
agreement, Appellant Jeffery Eugene Ephraim entered a plea of guilty before the
court to the third-degree felony offense of assault.  See Tex.Penal
Code Ann. ' 22.01
(Vernon Supp.
2006).  The trial court assessed
punishment at 4 years=
imprisonment, probated to 3 years and a $1,000 fine.  In February 2006, the State filed a motion to
revoke Appellant=s
community supervision based on a number of violations of the terms and
conditions of the judgment of conviction including, among others, that
Appellant:  (1) tested positive for
cocaine and marijuana use; (2) failed to pay court-ordered fees; (3) failed to
pay community supervision fees; and (4) failed to perform community service as
required.  At the hearing on the motion
to revoke, Appellant pled true to the allegations in the State=s motion and the trial court revoked
his community supervision.  Punishment
was assessed at 4 years imprisonment in the Institutional Division of the Texas
Department of Criminal Justice and a $1,000 fine.  We affirm.
DISCUSSION
Appellant=s court‑appointed counsel has
filed a brief in which he has concluded that the appeal is wholly frivolous and
without merit.  The brief meets the
requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493, reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967),
by presenting a professional evaluation of the record demonstrating why, in
effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App.
1974); Jackson
v. State, 485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436
S.W.2d 137 (Tex.Crim.App. 1969).  Counsel
has also filed a motion to withdraw, has served a copy of the brief to
Appellant, and has informed Appellant of his right to review the record and to
file a pro se brief.  No pro se
brief has been filed.
We have carefully
reviewed the entire appellate record including counsel=s
brief and agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record that
might arguably support the appeal.
We affirm the
trial court=s
judgment.
 
 
September
7, 2006
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
Barajas, C.J. (Not Participating)
 
(Do Not Publish)